d Case 1:19-cv-02425-.]GK Document 1 Filed 03/19/19 Page.`l of 9\.

JUDGE KOELTL

BNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

-~ X
CHRISTOPHER O’ROURKE, Pro-se
Plaintiff, COMPLAINT
Cz'vi[ Actz`on No.
. -agajnst~ ,
F)r»cwr//Ls w _.
PAQUITOSTACOS , P@r§ar”&s §'/@e§'/W/’/“ 1 9 C V 0242 5
-`_" .' h°“
Def`endants. c~':= §
§§ d ;;;;.,,.
’ a~"-:' §
?~"f ::`§ jj*"
r,,> §§
Piaintift`,

CHRISTOPI-IER O’ROURKE, Pro-se (hereinatter the “Plaintift"), by and through

his representation as Pro-se, hereby tiics this Compiaint and sues Paquitos Tacos, a domestic business
corporation, (“Det`endants” , for a) injunctive relief, b) compensatory reiief, and c) miscellaneous fees
and costs pursuant to 42 U.S.C. 12181, et. Seq., of the Amcricans With Disabiiities Act (“ADA”), the

New Yori<; Human Rights Law (“NYCHRL”), and the New York State Human Rights Law

 

(“NYSHRL”) and aileges:

JURISDICTION AND PARTIES
1. This is an action for declaratory and injunctive relief pursuant to Title III of the ADA, 42

U.S.C. § 12181, et. Seq. This Court is vested with original jurisdiction under 28 U.S.C. §1331 and

§1343.

Case 1:19-cv-02425-.]GK Document 1 Filed 03/19/19 Page 2 0t9

2. Venue is proper in this Court, pursuant to 28 U.S.C. §1391(3) in that all events giving rise to
this lawsuit occurred in the State of New York.

3. The vocative Premises and the events giving rise to this lawsuit is located at 143 First
Avenue, New Yorl<, NY 10022 (hereinatter “Premises”).

4. Venue is proper in this Court as the premises is located in the State of New Yorlc,

County of New York.

5. The Det`endants, PAQUITOS TACOS, are authorized to conduct, and are conducting
business within the State ofNew York.

6. Upon information and belief PAQUITOS Corporation, is the lessee and/or operator of the
real property, and the owner of the improvements where the Premises is located which is the subject of
this action. Defendant also maintains and controls the Premises.

7. Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendants’ Prernises is a
place of public accommodation in that it is an establishment which provides goods and services to the
public.

8. Upon information and beliet`, PAQUITOS TACOS, is the owner, lessor and/or operator and
managing agent ot` the real property Where the Premises is located, which is the subject of this action,
the facility commonly referred to PAQUITOS TACOS, Which also maintains and controls the
Prernises.

9. Pursnant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or Prernises which
is the subject to this action is a public accommodation covered by the ADA and Which must be in
compliance therewith

10. At the time of Plaintift’s visit to the Premises and prior to the instant action, he was denied
access to the premises,

Plaintit`t` is a resident in the state of New York. Plaintii`f has at all material times suffered from a

“qualiiied disability” under the ADA. As a result of spinal stenosis snrgury,X?), bilateral hip

 

Case 1:19-cv-02425-.]GK Document 1 Filed 03/19/19 Page 3 of 9

replacement X-Z, total left knee replacement, spinal fusion X-B, neuropathy affecting both legs with
resultant muscular atrophy, as Well as a steel rod in his right tibia and libula, Plaintiff is severely
limited in his ability to walk and unable to traverse stairs, and must use a motorized wheelchair to
travel more than a short distance Plaintiff also has serious limitations in his arms and shoulders as a
result of a left shoulder replacement and relator cuff revision surgeries X~S.

ll. ln March 2018, Plaintitf attempted to enter l)efendant’s Premises, however because of the
architectural barriers at the entrances of the store, steps at the main and only entrance, Plaintiff was
denied full and equal access to, and full and equal enjoyment of the facilities at Defendants’ Property,
which is subject to this instant litigation

12. Defendants’ violations impede upon Plaintiff' s, and other similarly situated
disabled individuals’ right to travel free of discrimination
COUNT I ~ VIOLATIONS OF ’I"HE AMERICANS WI'I`H DISABILITIES ACT

13. The ADA prohibits discrimination on the basis of disability The Act guarantees
reasonable accommodations for individuals with disabilities to ensure they are not the subject of
discrimination

14. The ADA and 2004 ADA/ABA Accessibility Guidelines for Buildings and Facilitles (36
CFR Part ll9l, Appendices` B and C) along with 28 CFR Part 36, Subpart D, the New Construction
and Alterations portion of Title Ill (all hereinafter referred to as the “201 0
Standards” or “Accessibility Standards”) dictate that property owners and operators of
commercial premises being used as “cornmercial establishments” are responsible for complying with
these Federal Accessibility Standards.

15. The Plaintiff is informant and believes, and therefore alleges that the Prernises has
begun operations and/or undergone substantial remodeling, repairs and/or alterations since

lanuary 26, 1990.

 

1 Case 1:19-cv-02425-.]GK Document 1 Filed 03/19/19 Page__40f9.

16. Defendants have discriminated, and continue to discriminate, against the Plaintiff,and others that
are similarly situated, by denying full and equal access to and full and equal

enjoyment of goods, services, facilities, privileges, advantages, and/or accommodations at
Defendants’ Premises, in violation of these Accessibility Standards.

17. The Plaintiff has been unable to, and continues to be unable to, enjoy full and
equal safe access to, and the benefits of, all the accommodations and services offered at
Defendants’ Premises.

18. Plaintiff visited `Defendants’ Prernises with the intention of utilizing Defendants’
facilities, but was denied access to the Premises, and therefore suffered an injury in fact In
addition, Plaintiff continues to reside in New York and will continue to desire to visit the
Prernises in the future, but continues to be injured in that he is unable to and continues to be
discriminated against due to the architectural barriers which remain at the Premises, all in
violation of the ADA, and New York State and City Hurnan Rights Law.

19. Pursuant to the mandates of 42 U.S.C. §12£34(a), On July 26, 1991, the
Department of Justice, Ofiice of Attorney General, promulgated F ederal Regulations to
implement the requirements of the ADA, known as the Arnerican with Disabilities Act
Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under which said
Department may obtain civil penalties of up to $55,000 for the first violation and $110,00() for
any subsequent violation

20. The Defendants’ Premises is in violation of 42 U.S.C. §12181 et. Seq., ADA and
the 2010 Standards, and is discriminating against the Plaintiff as a result of inter alia the
following specific violations:

a. Failure to provide an accessible entrance at street level door, due to the step at the entrances,
and the failure to install a ramp with appropriate slope and signage, and/or otherwise provide

accessible and properly designated entrance This barrier represents an

 

Case 1:19-cv-02425-.]GK Document 1 Filed 03/19/19 Page 5 of 9

insurmountable barrier to independent entry by the Plaintiff and other individuals Who use Wheelchairs.

b. Failure to provide a safe and accessible means of egress for emergencies

c. inaccessible dining tables as required minimum maneuvering clearance
allowing a forward approach not provided at dining tables

d. Required minimum knee and toe clearance not provided at dining tables

e. Percentage of existing dining tables required to be accessible not provided

f. F ailure to provide adequate directional and accurate informational signage
throughout the Prernises.

g. Failure to provide signage addressing people With disabilities informing them that accessible
services are provided

h. The lavatory does not meet the standards set fort by the ADA.

2l. Upon information and belief, there are other current violations of, inter alia, the
ADA at Defendants’ Premises, and only once a full inspection is done can ali said violations be
identified

22. To date, the barriers and other violations of the ADA still exist and have not been
remedied or altered in such a Way as to effectuate compliance with the provisions of the ADA.

23. Pursuant to ADA, 42 U.S.C. §1201 et. Seq. and the Accessibility Standards, the
Defendants Were required to make the Premises, a place of public accommodation accessible to person
with disabilities since January 28, 1992. To date, the Det`endants have failed to comply With this
mandate

24. Pursuant to 42 U.S.C. §12188, this Court is vested With the authority to grant the
Plainti;t`t` injunctive reliet`; including an order to alter the Premises to make them readily
accessible to, and useable by, individuals With disabilities to the extent required by ADA, and
closing the Subject Faciliti_es until the requisite modifications are completed

COUNT II - VIOLATI()NS OF THE NEW YORK CITY HUMAN RIGHTS LAW

Case 1:19-cv-02425-.]GK Document 1 Filed 03/19/19 Page 6 of 9

25. Plaintiff repeats reiterates and re-alleges each and every allegation contained
hereinabove in paragraphs “l” through “24” inclusive of this Complaint With the same force and effect
as if hereinafter set forth at length.

26. 'l”he New York City Human Rights Lavv provides
a. lt shall be an unlawful discriminatory practice for any person, being the owner, lessee, proprietor,
manager, superintendent, agent or employee of any place or provider of public accommodation
because of the actual or perceived . .disability. . .of any person, directly or indirectly, to refuse,
vvithhold from or deny to such person any of the accommodations advantages facilities or privileges
thereof. . .to the effect that any of the accommodations advantages facilities and or denied to any
person on account of. . .disability... NYC Adrnin. Code §8~107(4)(a).

27. Defendants are in violation of the NeW York City Human Rights Lavv by denying
the Plaintiff full and safe access to all of the benefits accommodations and services of the
Premises.

COUNT III ~ VIOLATIONS OF THE NEW YORK S’I`ATE HUMAN RIGHTS LAW

28. Plaintiff repeats reiterates and rc-alleges each and every allegation contained
hereinabove in paragraphs “l” through “27” inclusive of this Cornplaint With the same force and effect
as if hereinafter set forth at length.

29. The New Yorl< State Hnman Rights Lavv provides
a. lt shall be unlawful discriminatory practice for any pcrson, being the owner, lessee, proprietor,
manager, superintendent, agent, or employee of any place of public accommodation . because of
the. . .disability. . .of any person, directly, cr indirectly, to refuse, Witbhold from or deny to such person
any of the accommodations advantages facilities or privileges thereof . .to the effect that any of the
accommodations advantages facilities and privileges of any such place shall be refused, withheld
from or denied to any person on account of. . .disability. . .NYS Exec. Law §296 (2)(a).

30. Defendant’s Prernises is a place of public accommodation as defined in the New

Case 1:19-cv-02425-.]GK Document 1 Filed 03/19/19 Page 7 of 9

Yorl< State Human Rights Law.
31. l)efendants have further violated the Nevv Yorl< State Hurnan Rights Law by
being in violation of the rights provided under the ADA.

32. Defendants are in violation of the Nevv York State Human Rights law by denying the
Plaintiff full and safe access to all of the benefits accommodations and services of the
Premiscs.

PRA`YER F{)R RELIEF

33. The Plaintiff demands compensatory damages in an amount to be determined by
agreement including all applicable statutory damages and fines for violations of their civil rights
under New York State Hunian Rights Law and City Law, including compensatory damages
contemplated by §297(4)(0).

34. Pursuant to 42 U.S.C. §lZl 88, this Court is vested with the authority to grant the
Plaintiff’s injunctive relief; including an order to alter the Prernises to make them readily
accessible to, and useable by, individuals with disabilities to the extent required by the ADA, the New
York City Human Rights Law, and the New York State Human Rights law, and closing the Subject
Facilities until the requisite modifications are completed

35. Plaintift’s reasonable, expenses and costs of suit as provided by state and federal laW.
WHEREFORE, the Plointyjfkereby demands judgment against the De)%ndantsjoint and
severally and requests the following injunctive and declaratory relief:

a. The Courr declares the Premises owned, operated leased controlled and/or administered
by the Defendants are in violation ofthe ADA, the New York Cz`ty Human flights Law, and ofl'he New
York Sral'e Human Rights Law,'

b. The Court enter an Order requiring the Dej%ndunts to alter their facilities
and amenities to make them accessible to and usable by individuals with disabilities to thefull extent

required by Tz'tle 111 ofthe ADA and by NYCHRL, and the NYSHRL,'

Case 1:19-cv-02425-.]GK Document 1 Filed 03/19/19 Page 8 of 9

c. T he Court enter an order directing the Defendants to evaluate and neutralize their policies
practices and procedures toward persons with disabilities for such reasonable time as to allow the

Defendants to undertake and complete corrective procedures to the Premises,‘

d. T he Court award compensatory damages including all applicable statutory damages and

jines, to Plaintijj`,'
e. The Court award reasonable fees, all costs (including but not limited to court costs, expert
fees, etc.) and other expenses of suit to the Plaintijj‘,' and

f The Court award such other and further relief as this Court deems necessary j ust and proper.

Christopher ORourke §A/bw/gj/A¢ O@ecw€:

Dated:

Ma;rchl 8th, 2019

Case 1:`19-cv-02425-.]GK Document 1 Filed 03/19/19 Page 9 of 9

UNITED STATES DlS`¥`R|CT COURT
SOUTHERN D|STR|CT OF NEW YORK

CHR|STOPHER OROU-RKE Civil Action NO.

 

P|aintiff Pro-se

PAQU lTOS. PAQU |TOS TACO'S

 

PAQU|TOS RESTURANT SUMMONS AND COMPLAINT
£)efendant (s)

Ch ristopher ORourke

Plaiatiff Pro-se

357 East 57th Street

New Vork, N.Y. 10022
212- 826‘7166
MacMaven Ltd @mac.com

